DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a track” for one structure and Claim 2 recites “a track” for a different structure. 
Claim 11 recites “a track” for one structure and Claim 15 recites “a track” for a different structure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-12 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang, CN Patent 2,423,924.
Regarding Claim 1, Yang teaches:
“A handle release and locking mechanism for a wagon, comprising: 
a bracket (see 4) having opposing extensions and a linear slot (see below) therethrough, 
the bracket connecting the handle release and locking mechanism to the wagon; 
a pivotable drum (see 2) between the opposing extensions, the drum having a track (see
24); 
a handle secured to the drum (handle is attached to pipe 1); 
a release pedal (see 3) adjacent the drum, the release pedal having an arcuate slot (see
42, attached to pedal through brackets), the release pedal moving from a locked position to an unlocked position (see figs. 2-5); 
a main shaft (see 5) about which the drum pivots; and, 
a locking pin (see 6) extending through the arcuate slot in the release pedal, the linear slot in the extensions, and the track in the drum, the locking pin moving from a first position to a second position, wherein the handle is locked in a generally vertical position when the locking pin is in the first position, and wherein the handle and pivotable drum can pivot about the main shaft when the locking pin is in the second position (see figs. 2-5)”

    PNG
    media_image1.png
    368
    499
    media_image1.png
    Greyscale

Regarding Claim 2, Yang teaches:
“an end plate (see 26) adjacent the drum, the end plate having a track that mates with
 the track in the drum”
Regarding Claim 3, Yang teaches:
“the release pedal pivots about the main shaft from locked position to the unlocked
Position (see figs. 2-5)”
Regarding Claim 4, Yang teaches:
“when the release pedal pivots from the locked position to the unlocked position, the
locking pin is moved from its first position to its second position (see elements 6, 421, 422, figs. 2-5)”
Regarding Claim 5, Yang teaches:
“the release pedal also pivots from the unlocked position to the locked position to move
the locking pin from its second position to its first position (see elements 6, 421, 422, figs. 2-5)”
Regarding Claim 6, Yang teaches:
“the drum and handle are prevented from rotating from the generally vertical position
when the locking pin is in the first position (see elements 6, 421, 422, figs. 2-5)”
Regarding Claim 7, Yang teaches:
“a bias member (see element 7) to bias the release pedal to the locked position and the locking pin to the first position”
Regarding Claim 8, Yang teaches:
“the track of the drum in cooperation with the locking pin limits a range of pivoting
movement of the drum about the main shaft (see 42, 421 and 422 which limit the pivoting range)”
Regarding Claims 9, 11-12, 17 and 18, see rejections of Claim 1 above which teaches the limitations of these claims.
Regarding Claim 16, Yang teaches:
“the release pedal comprises a central pedal portion with opposing ears (see pedal 3
and ears 4)”
Regarding Claims 19-20, see rejections of Claims 4-5 above which teach the limitations as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claim 9 above, and further in view of Choi, U.S. Patent Application Publication 2018/0057035.
Regarding Claim 10¸Yang does not teach:
“the bracket is connected to a wagon”
Choi teaches:
a “bracket connected to a wagon (see 122, see 200)”
At the time the invention was filed it would have been obvious to one of ordinary skill in the art to attach the structure of Yang to a wagon as taught by Choi because that permit users of different heights to pull a wagon comfortably.

Allowable Subject Matter
Claims 13-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218. The examiner can normally be reached IFP, Typically M-Th, 8:00-6:00, regular Fr availability.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/M.J.S/Examiner, Art Unit 3677